Citation Nr: 0200066	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  01-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-operative repair 
of the right medial collateral ligament, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to August 
1982.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a rating in 
excess of 10 percent for right knee disability.


REMAND

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service connected right knee 
disability.  During his March 1999 VA joints examination, the 
examiner recorded his complaint of daily flare-ups of knee 
pain caused by prolonged standing or walking with 
fatigability on use.  The examiner measured his range of 
motion as 8 degrees of extension and 95 degrees of flexion, 
but did not express opinion as to whether there would be any 
additional loss of degrees of motion due to pain, 
incoordination, weakness, and fatigability with use.  See 
38 C.F.R. §§ 4.40 and 4.45 (2001); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  An August 1999 VA outpatient clinical 
record, which records range of motion as to 10 degrees of 
extension and 60 degrees of flexion, suggests that the 
veteran may manifest additional loss of degrees of motion 
during flare-ups.  Thus, the Board must remand this case as 
the examination report is inadequate for rating purposes.  38 
C.F.R. § 4.2 (2001).  See Abernathy v. Principi , 3 Vet. App. 
461 (1992).

The Board further notes that the currently assigned 10 
percent rating under Diagnostic Code 5257 contemplates slight 
recurrent subluxation or lateral instability.  The RO has 
denied a separate rating for x-ray confirmed arthritis with 
limitation of motion under Diagnostic Codes 5003 and 5010 on 
the basis that "these provisions are not for application in 
this case in the absence of evidence of instability of the 
right knee."  The question arises as to whether this is 
consistent with the 10 percent rating under Diagnostic Code 
5257 which presumes instability or subluxation, and speaks to 
disability other than limitation of motion.  See VAOPGCPREC 
9-98 (August 14, 1998).  On remand, the RO should reconsider 
which Diagnostic Code(s) apply to the manifestations of the 
veteran's right leg disability.

Therefore, the RO should take the necessary steps to 
associate with the claims folder the veteran's VA clinical 
records of treatment since August 1999.  The RO should also 
ensure all notification and development action required by 
the Veterans Claims Assistance Act of 2000 and its 
implementing regulations is completed.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001); 66 Fed. 
Reg. 45, 620 (as amended, August 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Upon completion of any additional development, the RO should 
then schedule the veteran for VA examination, with benefit of 
review of the claims folder, in order to determine the 
current nature and severity of his right knee disability, to 
include the extent, if any, of functional loss of use due to 
pain, incoordination, weakness, pain on flare-ups and 
fatigability with use.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's VA 
clinical records of treatment since August 
1999.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and its 
implementing regulations are fully 
complied with and satisfied. 

3.  Following completion of the foregoing 
development, the RO should then schedule 
the veteran for VA orthopedic examination 
in order to determine the current nature 
and severity of his right knee disability.  
In addition to addressing instability, 
subluxation and the range of motion of the 
right knee, the examiner is requested to 
specifically address the extent, if any, 
of functional loss of use of the right 
knee due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination for review.

4.  Thereafter, the RO should readjudicate 
the claim on appeal with consideration 
given to whether separate ratings should 
be assigned for the knee on the basis of 
instability and limited motion.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




